Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 05/05/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 5, 6, 17, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites a screen, a mesh, a strainer, a sieve, a filter, or a sifter. Claim 17 recites wherein the first lumen includes a closed distal end, and wherein the second lumen includes an open distal end defining a cavity. Claim 20 recites wherein the step of delivering the delivery shaft, the tube, and the adaptor to the body cavity includes positioning a guidewire within the lumen of at least one of the delivery shaft or the tube and advancing at least one of the delivery shaft, the tube, and the adaptor along the guidewire, wherein the step of delivering energy to the body cavity further includes applying suction to the body cavity; and wherein the method further comprises repositioning the delivery shaft, the tube, and the adaptor to another position within the body cavity and repeating the apply suction step and the energy delivery step.
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2016/0228113 (Weitzner et al.)
Regarding claims 1-3 Weitzner et al. discloses as shown in Figure 3B, a medical system, comprising: an insertion device including a delivery shaft (articulation body member mesh or braid 68, see paragraph [0162])  with at least one lumen; a tube (one of singular tubular bodies 50a, 50b, see paragraph [0145]) coupled to an exterior of the delivery shaft, wherein the tube includes a lumen; and an adaptor (end cap 80, see paragraph [0165]) coupling a distal end of the delivery shaft to a distal end of the tube, wherein one of the delivery shaft and the tube is capable of receiving an energy delivery device, and wherein the other of the delivery shaft and the tube is configured to be coupled to a suction source to apply suction, wherein a central longitudinal axis of the lumen of the tube is parallel to a central longitudinal axis of a lumen of the delivery shaft, wherein the adaptor includes a first lumen coupled to the lumen of the tube, and wherein the adaptor includes a second lumen coupled to the lumen of the delivery shaft.
	Regarding claim 4, Weitzner et al. discloses wherein the first lumen of the adaptor is connected to the second lumen of the adaptor via at least one aperture (opening of seal 86, see paragraph [0169]).
Regarding claim 8,  Weitzner et al. discloses  wherein the tube is coupled to the delivery shaft via an outer sheath (common sheath or outer jacket 54, see paragraph [0141]).
Regarding claim 9,  Weitzner et al. discloses  wherein the tube is coupled to the delivery shaft via an adhesive. See paragraph [0359].
Regarding claim 19. Weitzner et al. discloses as shown in Figures 2A,  3B a method, comprising: coupling a distal end of a delivery shaft (body member 58, see paragraph [0155]) to a distal end of a tube (channel bodies 50a, 50b, see paragraph [0155]) via an adaptor (cap 80, see paragraph [0165]); delivering the delivery shaft, the tube, and the adaptor to a body cavity; applying suction to the body cavity through a lumen of the delivery shaft or a lumen of the tube to remove an object via an aperture within the adaptor or to retain the object adjacent to the aperture within the adaptor; see paragraph [0230] and delivering energy to the body cavity through the lumen of the delivery shaft or the lumen of the tube. See paragraph [0234]

Claim(s) 16,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,241,990 (Cook.)
	Regarding claim 16, Cook discloses an adaptor for a medical system, comprising: a first coupling portion (generally indicated as A) configured to couple a tube to a first lumen of the adaptor; a second coupling portion (generally indicated as B) configured to couple a delivery shaft to a second lumen of the adaptor; and an aperture (apertures 74, 75, see col.5, lines 5-21) fluidly connecting the first lumen to the second lumen, wherein the first lumen and the second lumen are parallel.

    PNG
    media_image1.png
    286
    392
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0228113 (Weitzner et al.) in view of U.S. Patent Number 4,920,953 (McGown)
Regarding claim 7, Weitzner et al. fails to disclose wherein at least one lumen of the adaptor includes a proximally tapered cross-section.
McGown, from the same field of endeavor teaches a similar system as shown in Figure 1, where an adapter includes a proximally tapered cross-section, for purpose configuring ends of the adapter easier to allow the adapter to be inserted or plugged. See col. 3, lines 1-34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Weitzner et al. to include the proximally tapered cross-section disclosed by McGown in order to configuring ends of the adapter easier to allow the adapter to be inserted or plugged.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0228113 (Weitzner et al.) in view of U.S. Patent Publication Number 2009/0192350 (Mejia)
	Regarding claim 10, Weitzner fails to disclose wherein the adaptor is coupled to the distal ends of the delivery shaft and the tube via a friction fit.
	Mejia, from the same field of endeavor teaches a similar medical system where the medical system includes a similar adapter that is secured to a delivery shaft with a friction fit. See paragraph [0083].
	It would have been obvious to one of ordinary skill in the art, at the time the invention to modify the system disclosed by Weitzner by substituting the means the adapter is attached to the distal ends of the delivery shaft and the tube via a friction fit for the friction fit means disclosed by Mejia because it would only require the simple substitution of one known alternative for another to produce. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0228113 (Weitzner et al.) in view of U.S. Patent Publication Number 2008/0249357 (Soetermans)
	Regarding claims 11, 12 Weitzner et al. fails to disclose the delivery shaft includes a visualization device, wherein the adaptor includes a visualization opening at least partially aligned with the visualization device.
Soetermans, from the same field of endeavor teaches a similar system as shown Figure 1a, where the delivery shaft includes a visualization device (camera, see paragraph [0028]), wherein the adaptor includes a visualization opening at least partially aligned with the visualization device for the purpose of allowing the system to take pictures.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Weitzner to include the visualization device within the delivery shaft and the visualization opening at least partially aligned with the visualization device for the purpose of allowing the system to take pictures in order to allow the system to take pictures.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0228113 (Weitzner et al.) in view of U.S. Patent Publication Number 2004/0249367 (Sandat et al.)
Regarding claim 13, Weitzner et al. fails to disclose wherein the adaptor is formed of an at least partially transparent material.
Sandat et al., from the same field of endeavor teaches a similar adapter as  (cap 1160, see paragraph [0155]) shown in Figure 29 wherein the adaptor is formed of an at least partially transparent material for the purpose of allowing the surgeon to see through the adapter.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the material of the adapter disclosed by Weitzner for the material of the adapter disclosed by Sandat et al.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0228113 (Weitzner et al.) in view of  U.S. Patent Publication Number 2003/0130564 (Martone et al.)
Regarding claim 14, Weitzner et al. fails to disclose a retrieval device configured to be positioned within either the lumen of the delivery shaft or the lumen of the tube
Martone et al., from the same field of endeavor teaches a similar system shown in Figure 3 a retrieval device (device 52, see paragraph [0006]) configured to be positioned within either the lumen of the delivery shaft or the lumen of the tube, for the purpose of getting samples for a biopsy.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Weitzner to include the retrieval device disclosed by Martone in order to configure the system to be able to retrieve samples for a biopsy.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2016/0228113 (Weitzner et al.) in view of  U.S. Patent Publication Number 2016/0374700 (Olden et al.)
Regarding claim 15, Weitzner et al. fails to disclose an end cap with a filter portion and an opening.
Olden et al, from the same field of endeavor teaches a similar system shown in Figure 5 an end cap (interior fitting 70, filtering member 80, see claim 7) with a filter portion (80) and an opening, for the purpose of filtering anything that passed through one of the lumens of the adapter.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Weitzner to include the end cap with the filter portion in order to filtering anything that passed through one of the lumens of the adapter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771